Title: General Orders, 5 October 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters before York Friday October 5th 1781
                     Parole New Hampshire—
                     C. Signs. Pennsylvania Jersey.
                  
                  Officers of the day Tomorrow
                  Major General Baron SteubenLt Col. GimottMajor HollingsheadB. M. Aorson.The Officers and men of the following Regiments now on duty to be immediately Relieved by their respective Brigades—Barbers—Scammells, Gaskins, Adams, Ogdens and Courtlandts—the whole of the Officers and men of these Regiments to hold themselves in readiness for immediate duty and be furnished with Provisions agreeable to General orders.
                  The honorable the Congress have been pleased to pass the following Resolutions By the United States in Congress assembled—September 20th 1781.
                  Resolved That the present Vacancies of Hospital Physicians and surgeons be filled up by the senior surgeons of the Hospital, lately deranged the eldest Hospital Mates or Regiment surgeons as shall be recommended by the Director and chief Physician and surgeon of the Army.
                  That all future vacancies of HospitalPhysicians and surgeons be filled by the eldest regimental surgeons and Hospital Mates, who shall be reckoned of equal grades, who shall upon examination be found qualified and obtain a certificate of recommendation from the Director and Chief Physician and surgeon of theArmy, or of the Director and chief Physician in a separate Department—That the persons requisite to fill the highest Grades in the Hospital and Medical Departments be appointed from time to time by Congress according to Merit and abilities—That all surgeons to regimts or Corps not belonging to the line of any particular State, beNominated by the director of the Hospital, and the chief Physician and surgeon of the Army, subject to the approbation of the Commander in Chief and shall be equally entitled to promotion to Hospital Physicians and surgeons with the regimental surgeons of State Lines.
                  On therecommendation of the Director, approved by the board of War—Resolved that Dr Joseph Young a deranged senior surgeon and Doctor Goodwin Willson, Daniel Jenifer—Samuel Edmundson and George Campbell eldest surgeons mates be promoted to the rank of Hospital Physicians and surgeons to fill the Vacancies occasioned by the Resignation of Doctors Bloomfield—Scott. Hagan and Jackson— and the promotion of Dr Burnett.
                  On the recommendation of the Deputy Director, approved by the Board of War—Resolved that Doctors Thomas, Tudor. Tucker—and Vickars be appointedPphysicians and surgeons in the Hospital for the southern Department—That Daniel Smith be appointed Assistant Deputy Purveyor, and John Carne assistant Deputy Apothecary in the southern Department. 
                  September the 22d 1781.  In Congress.
                  Ordered that no appointments be made of Mates to supply the places of those promoted in the General Hospital by the Resolution of the 20th untill the further order of Congress.
                  Extract from the MinutesCharles Thompson SecrtyMajor General the Marquis de la Fayette and Lt Col. Harmer are appointed Officers of the day for this day, vice Major General Lincoln and Lt Col. Adams, on other duty.
                  For Pecquet this night, Olneys regiment.
                  Covering party Daytons, Courtlandt & Gematts regiments—The regiments of Butler, Stewart and Roxbury—also four hundred men properly Officered from the Militia to parade precisely at six in the Morning in front of the Pennsylvania Line.
                  The General is surprized to find a quantity of Offal and other offensive matter at the different slaughter yards about Camp remaining unburied—any Commissary who shall in future suffer anything of the kind will be arrested—There being also a number of dead Horses and other putred bodies about the Camp, the Quarter Master General is directed to apply to the Adjutant General for a party to bury the same, to prevent any ill effects that may arise from suffering them to be longer above ground.
                  After Orders
                  The men and Officers of the first New York regiment which are on duty are immediately to be relieved; and the whole of the Regiment to be held in the most perfect readiness for duty: and to be furnished with Provisions agreeable to General orders—Cortlandts Regiment was this Morning warned to be ready for immediate duty, by mistake, It will therefore consider itself absolved from the injunction then laid on it.
               